DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “a controller configured to form an alignment mechanism” renders the claim indefinite as it is unclear what “form an alignment mechanism” indicates structurally in the apparatus or regarding the configured function of the controller. In light of the Specification at [0045] and [0047], the limitation will be interpreted as “a controller configured to form an alignment mechanism by either applying a first voltage to the array of the plurality of transfer heads and a second voltage to the array mask or by applying a first magnetic polarity to the array of the plurality of transfer heads and a second magnetic polarity to the array mask”. Examiner notes that any amendments to claim 3 regarding the controller and alignment mechanism may require amendments to claims 4-10 to avoid duplicative limitations or problems with antecedent basis. Claims 4-10 depend from claim 3 and are therefore correspondingly indefinite. 
Regarding claim 13, the limitations “a transfer array” and “an array mask” render the claim indefinite as a transfer array and array mask have already been specified in claim 1, from which this 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 is an apparatus claim which depends on a method, which is improper as it can be infringed without being made by the method from which it depends. See MPEP 608.01(n).III.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakel (U.S. PGPub 2008/0210368).
Regarding claim 1, Zakel teaches a transferring apparatus, comprising: a transfer array comprising an array of a plurality of transfer heads ([0023]); an array mask having a plurality of holes (37, 49, [0039]); wherein a respective one of the alignment holes has a size allowing a respective one of the transfer heads and a microLED to pass through (Fig. 3, opening 49 is larger than chip 18). Regarding the microLED, Examiner notes that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.
Regarding claim 2, Zakel teaches wherein the array mask comprises a plurality of ring structures, a respective one of the plurality of ring structures defining the respective one of the plurality of alignment holes (Fig. 3, openings 49 in the foil).
Regarding claim 11, Zakel teaches wherein a respective one of the plurality of transfer heads has a length greater than a thickness of the array mask (Fig. 3). 
Regarding claim 12, Zakel teaches wherein the plurality of transfer heads are a plurality of retractable transfer heads (Fig. 3, 48).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (U.S. PGPub 2018/0166429).
Regarding claim 20, Chong teaches a display apparatus comprising a plurality of micro-LEDs transferred to a substrate and a plurality of thin film transistors for driving light emission of the plurality of micro LEDs ([0040], Fig. 2E-2F, [0028]). Regarding the limitation “transferred by the method of claim .
Allowable Subject Matter
Claims 3-10 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, the prior art, taken alone or in combination, does not explicitly teach a controller configured to form an alignment mechanism by either applying a first voltage to the array of the plurality of transfer heads and a second voltage to the array mask or by applying a first magnetic polarity to the array of the plurality of transfer heads and a second magnetic polarity to the array mask.  Examiner notes that any amendments to claim 3 regarding the controller and alignment mechanism may require amendments to claims 4-10 to avoid duplicative limitations or problems with antecedent basis.
Regarding dependent claim 13, the prior art, taken alone or in combination, does not explicitly teach or suggest every limitation of the claim. Zakel does not teach or suggest attaching the chips to the transfer head, aligning the chips with the alignment holes and inserting the array of transfer heads through the alignment holes. Prior art Lu (U.S. PGPub 2018/0342643) teaches attaching micro LEDs to a transfer head, placing the micro LEDs onto a plurality of bonding contacts, and releasing the plurality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812